Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 1 of 40

 

Ly THE ONTIED STATES MSTA.
COUT. FaQ@ TE ANnCIRC ITT
COMED OTSTMC_OF NEN TORK

 

 

 

 

 

 

USTIED STAESGE AMERICA, Cage Ma. lace -as -2 (590)
Mecpron
UW, _ . Fac CAMOAMIONSIE OENEASE |
a DATO COQRETA LE RUS CBS8aCAOIG)

\ 3\00(0.\ 38538)

 

CONES NG. Doc Correa 5 oy Mag..Gad ieascont o& “Mae

lors dad g carends tind Mahon Sac Companion Qe\eare, Me. Corea
bra capoceres Wars Sng boy earerennce WAG Ae cAlsawe §bglads CoNe

QO .Oyalas NR pce FROCK. AAR Guise Coa Creech CARI oh
We Oarvrerdd Stoies Cong bs hen. SEE alsg QA O.6. C 17138, aack

 

Darrah Sicnes S@alenc AN loud\nes GSSOS 1Q\.13.. This ys Ate. Co e185
— fusionca_ Ae@neasa, gaa tne Souc Seraoc CU. SRE \-

 

 

Oa Mecda A, AG Me. CosPe ie SQL GcpemdKeG AO Candas
C cL Os onUAA Ses mcg Lane). osAcc \y.0 AGA Seamencad so | Weur sad a _

 

 

\ dont. Qa BoQusy ohncdk Cnc. camevwa G\ech Qonc: ConpyQeaad scrnonl-e
Aaloue ry Lrlocchea Roma CSEE Exist A),

 

Ax oi Poo Acre ah Pexvy Sag Vogco ‘nos soem ag P2reunse ov
Wore Wocded Qemndga. Thetuc Me. Cagrerva Vans Sod asWeds Wnre

Ks Dory AXen pasword fe CAMARA, Cerand Gad AM Seorcs§ Careechy)
Geom ais onecatdko Couck dito So Yoo Sdn cedingry ond

Con aling) Basar Qe dlegare Nona. Dao Cognd-1\ dander aad
Ye olor wnat Mocs o§ odroge Ssodh-Ccnsdnrean) was Crchonia sbradve \
fo_eeeg Mec. Carpera Seana Q@stinacn

 

 
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 2 of 40

 

AQLOMENT

Hceaxdieay La coSeucaly Le Wor eualuinad Long SAMA CORO 1A Cosel WO
DS Fedhermn cack Ldn AasGay Wee LUG Aven Luger = Gach
AR ADAG, CONES -BYAGE_“huMNVQs_ AMICI — nor ta WaQ 4 210 aye erQuledien
W@Xasaw COacdin 21% aad Auac ZA

 

Nicu Corcnrecn CACHOY Soc COP MSHLINOME CONC ALE OCS ount: LQ.

 

 

Qo Saacrcates . OC QUAG, Sous Whe OV@cg dSomt_arrok SA. eck
AIA DOCS SOQ. eh CATING NCS OC COULD _ Gash We. ela
NUE. 7. Qaadereare,.. tunfonsha OSs \nacnkhe, RAO Lk AS and eee
POLK CHMATY CACO Qanre- AB PSEA. Aang esas PA ve conto

 

 

 

 

oOo cocee aur nas ssains 33 cin Qe 6 LOICCRAA GIL A aagh Ce Ira Min op
LOCTIARHUIAL OSCE, “ex Ody odd Vea SSA ACO ATO AQ |

 

CXC ARO RSMO} OR Ing Case

 

 

 

 

BAG. COO RA JABS ARN. CAMOGA BD COSWO= Os boteine (9. Seco |

 

 

Cost, CAcgaac O\OSaco dane CORES CAAOK ALS Ore Se werlo-?2 Oh Wor ihe
Jae ohen ony. Wie Coacte Ww LA OW COKE rj > CII IAS Ub SA RICE Ady

 

 

CO SAG. Ang stpoaicealh Nace L__cradk_ nag se ELK co aol
Cosoiconddd¥ Ocadunzane, (s SEE Exinbck & Cmechoa\ Qvacds\, _
UVorcioays sine QIIACIAGO LACRO BONY Ssoe@mckt Yoelred
Wook 1. 99 ANROKE LG, Nene comiecaheds ro wanss and ceceVigred\, _
_ ear lsecarne wraobeds of Cormeodech, I recat Lucek kandkoQ As
_Shucy Srewedh trod olsend ed Fo of Gadracks aadh “ ectenk™
_OnN \odsoy od sno Gare s& Ynec ladtkra Usha Mas Ueos lous

 

 

 

 

 

odbc 2 crams, onluy. Mes] to ot. CosrssOss SW hack Cotoat®
Garkiloades, As ASA VYenac Qanesad. Tar So lve Seuak Xo NoQ SSup
CAME VUOroKre FT costo Wk rakes Wahe Core, TW was ours Cenk Macte._ oo

 

 
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 3 of 40

Cada Qe Scr esS. esn she ArQnAngas ;

 

_ (Heconsse oS ts, O20.
Qady GXLCeOSK  orealernod, Cnc AAO chon SS LATS Qu dQ Weare
CWO Ordo 5 NAL Caceres, tS BOABC, AWA GhO ert SIV VQ Sag
Orvste coh Bean ac Ssemrapi§ Mroess & ine Hecanns, Rwosse dh

K\adker- trae SOA MY GL Ake CxCS DIOALEWACLA 4 aS

 

SQ CONVO-1G on A
ANS Se spac iny Cay 72 SHG Veo

Adkolesh Giro Ge IQ v0..3
Ana Cones CoQuce Nic. Cucrears. _ combonce. Ao sre Sacvpaak ,

ONGC OOS 5 eae. ha ‘ass AIAG sHate \a oes lam. 48 Sone.
Same oc xt. ¢ & A: Cacnquader of \wis WOnErsan MG GAA iI’

 

 

OAR. CURQur@ Pad nn

 

 

- - : Extn nor, OX. AD: (AKO ieald Qosredoes

_ The Go's sods of Yre  Onc\usa.ue ase \eaeper Co
_ APMP SIGCOMNE.CALEQNE.. CARALGAS VCS Oh M8 QAoakment

of ane Fses Sdeo Ack om OccamnbseOa5- GON. Tr AQCAANOD—
OS. Corrmaods Lanne.

_ hed Taaceasaa. Ane 60 of Voc os
ne Frcs. SOL. Ack arndadeck BSRa. COQ As Nou

 

Q\

 

Creasy,”

On S En WOrrae Cedhucroo foc Ex bcascongerd aac Conpnarias, CRASTOR

Grace +n? chelgadank Va LN Qadir ad AW Aeograskrakye

rqyrrs \o CEMA co. Larduco of we Boenvye oS Coma to sonny a

onaog aA “ano dalpadsoks leak cic Mao lose. ok 329 ches

Reon Yo. Ceo Qe} oS. SUcla ox Coqnias’s Loy Ata. KMIOCAUIN, oS Ye

cho omackont Soo hy ; crlctaem@e VS Loew,”

© waurvlonc ok cocks ‘pane ciseag mn Cawood Nek ao Clon Soxs-
*, Ey \nnak

aS bro Aone creates Sosa. Oia; cadkte Conk da ons
Conon choad ot Ace WEAR) oc Wao (AMAA et “Sade AN SFE ee

No, \4 =e -544 LCS80S 2090) OLS RAIAB,

 

“a x Shoaioo 3. Wane
mn ats, DWM CAG \a** , aaga).C ‘ne Shodwio Peay veh

 
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 4 of 40

Hoe AoOseradant evisnam La -oérnaith odwnerns Yurmire SQena dies ac 7
--Ssos. oho 2S. Duh. ower SOs SQ, Long C2 On AYR
Gracakaa of loys Seren Wooco Srey Ob cng loa stn Ano Cons) 3

AIAN) SPEARS SI Caco 4 LIQ 4. a. CE = MOS, OQe MIG 9337
art Sy Cho. FAS_, BQan a1 Rood. Cacandenn AO OAe wun
Loe Amshe Ann.0 aleradhond Hadk sro dock were. ArAOC AT hop, Ss), “Whe
Lrtoree ‘aden anc “Aniineuer rs § eu sv VIMO. Cane Sse
on ennodtine AochksS  Stucseoh Nowy Ang  Satonargron 30 Wao Locda.

_ B® Le LOA ok Adse_y Ane Cod nar jwasdredwo Lec

A sadhann. By OComaweg BST hay. ese. PUA Comgcess

Oe. echt Gy, CGM BaP Jonkedh Srhso dawns «Sse oy. Ane. Poademie— _

 

 

_ Lctngr.0o (acd — AMICMAALK A9E__Warnigho AC HINOHE Oh UCM | oad.
/ o-oo Koch yen, Ce en2ast Ror COVE ALE W SEE Oartedh Senie\
| 45 BOB CSL. 339. C0G_.at S_CE1D..OF ord igeg jas —

 

 

 

 

 

 

_ Me. Coctera Soon tad ims. ce. guedss dg Arne Gsgeda cn OuQigt. nc.
Bed Roar. Heck nee mage a cdemal oinis.Cegucs as

 

ad 40 date OF Jrarty maohag edracaleac Acc Adal. Whe Comm

20 CSOSOL A Gr sang acy La COQ WA E> _ OMe CEC 20-4 On@auic

 

Me Coccerns Mocca Ucinacale Wha, Ag CONW-\4.
Ta Sne OP\SoM SETS Usaprants Sxhraocchaucy Cad
CamBe\iow Cre COMn”s TANCES

 

 

 

At. Uo SARS ask AAC, We Correa C5 Maic8 Neon ts. Mnrcanrg

Ord cola: NY Wio Srcastins Asdkatanmune cracaye Olorw cakes Cosas
CC Orcapndsy OMe s ue, XX Cel 3 ae Chaaoy hea era AQerdy.

SCE CWEo 010) Recah Saralot BQN, Oa Tver] M6. Cacresa was lal

\ne wonlkkiso CeGered ba see @ GT OC cad\. as of qizian \ne Naas AGk Seon bam.

 
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 5 of 40

\\e_ XS CIC CU RABICERK, Mad ArConavang SsLehan GS Liaidvcn, “WKS CAG, 25

 

Womaca -\ LOS @OdAUO Brdrey AS. AOS Sac Urce- couse Cos 5 ONyeenw
Bas cng doy, Sac lank AA _DSSC TAS ONG, Ror Wado rade wea\
Tacks Suahy WWAO YO COMOROS rate ‘Aveo maga, guceaele 4.9

a SQ sg COD rccMson (QD COLORAY Vy Calc kead, Cons derek

a Aa owner > ne ae 0 sSalo\ ay Anode tank Cunctnshook EALLINCE AD AMO f

ECT Qushoaw Connd e2aney aa uncreaealsla ove Ag imag vsoeathy——_}
Cor. \ we sO Oekic Macy Q™~aa Aroate lA Ak Aas LAG Ia © MSRorcor

fay Guia. Amastery, 5 ads ONS SOMAAg O10 WI... VU MNEG SS

OSS AS cane Sc cw s_.

 

 

 

 

 

 

Mie. Cacpe we SAG NES Anas: wig no CC Awe oi Mucecsor Ge.
Je Laloo Canplox Oc. Begoc grads Sine od AAW Asi §Q0
on lyrerrecs enherslacy kon Blagla, acd ks bean Smonkas
Oc gil houe cot sean ca Seed, TA v_pnepeserlale AG _

_ Saeoyy .drsrence.cy cA Qiwewhc. AQG. ME. CsicP 2. WOAL_GYSILVO ne

 

 

 Lanead Od Cordsrarg Seecdooh \ss. \ Poe COC. cNiach Ginncuga
Voc Qed AA Aaq ASIN Erp wacdwrg y ANAS Re sQerain Cannes cme

 

 

Lecaenok Sec enaee CONC OBY DIAC, Corrs. de Reds Wad

BASIQ COMMA 5 OG _ DAG HAS. CTO EDA LOAN honda sa por Bor _

woieasdss Oiseato. SEE Oo ASTANA VU TORS BADR-CC AAT

Qa, Oler Na as CLO. COV Gear 19, 2930)C Vatate ye

Comes VS crnaco af Jono CHO DA Uicah AMS I Loan Wao Lac 5 ALG

CRAGIN OA Woe Ord § SECAas VO ACSAOROI CO nO] Gy in Ane

Wo arecdr Solas moon, KOs Acres crc Weectecs. Therragadncene Asad:

JOAOK SIONS \nesnodk Krahn, CRAC QEASAA Ssyh*eennn ARQ a0-SHee 8S

QO main Eachenlody Wdtaacarse +2 raSedagn’): PRiree AAW
_ Mesene V6 Cate 1GG%e Gad cman AGAR ch evoke nove
_ Became <role ced Aaneck Grong Kream € dire ag of CUAQ~O,

 

 
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 6 of 40

 

WI GOA SAC ON

____LeRI3Sy Wor = SAR CAS) COoe\ a a9a0). SEE) as TA

OMe Sar Geen embed a5 Ae onawis Seah, PATGO
Buc COQM=O vary noe 3596 SY A’ heatss _

none CIC CWMed cde Grprage Ad wwe ACA oKces Ane
MASH Cocks Ogers 5 SUdae Aliag J _NSsnan oon
Ira Goied Sroree Oabraak Concs af Ane Sovingen Ovmleosk
ot Ney Jocks y Q\eocks cmalke € WAC @aSMaw Vent WO

Yared Sspsef Vi Lae icmer Sc Com. 5 AGRO WOS OSS VERS

 

 

a SAQA Wa. Shoe Feces Wars ’s ain Nh ALCON. ocd Sah

 

Che quele c& octe The CNT OGES Oe. GLOW. oes: uch Loy ond
oh Ane Ccnieicanend$ - ana tre OSL Adnnen.. "Who Cove

 

 

 

Seca EAN Src CIO AAKS \o Loe sacanardsaat Loko, Yr
— Ascoannn 5h AO ADO OR Lpamacarl 5 AG Cundads LO SOAMIALE

 

ord o doce 46 lvedin ANe Scpacda ocak bye, Quldre aah
. _ dhjane Connuprlay" en oo .

The.a yoghon et Wwe hoe PO ECAR TONE Cory Acchedk sAMaey

CM Orr sh _.
me

wt CY
Leona COMOHAAW 1S oe OAN AY aCe gh LO VORgaive WISN
Aon, AS cartoon es Pacaws Aoatvon cance. This Soar yk

HEY AG SQnQo Croeoa Chaache ww Pre Le_jAG HAL IC} orang,
esd wie ore Semi Acy LsScic ohh sone Compe aad Userle

Laka euntolic Gad Cav rhein Cancatbors ,

BAPAC IEA Ane CurcUonstecqay ot Ane ACOs arr a Morne cau iraa\
Rac Carrer Conroe SQ ress GONE INC Soon: Moras Corned af gnacdieh

\opganads, Ano LOA IAGOE ¢ PLC QA ars. JOS QVLALINMAwWAS: Chorag rods
ADOICTOAL.Ox SAM NACO awd ea Aides -Ra Boe Une Se _ cn. Ne foseatng.

WearoS\ rtaacta Contos Cast} non ty) XQ

 
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 7 of 40

Ta _cegnange 10. ne _Sterdersh 48 Gent or Coron nce
O2\2 oso agony» no (SSle imalermanted. JAN AB ys QO
QUA Cronoma Qa SEeewr< CRA COAC WC Och conep.arssrorak
CD\OdO CAAT wT CONC ea. Va nec acorn .
Kjeke | AG (OAS Rene P.cong) CKD Lapland Veen Cp)
Loadeak Car_oy sno CLASAAS. “ap ever Le Mr Cocnes . The
Cormentery 4a OSSle_1Q)IB1S a chice ch, calecuntedgmnent _J
_ lox, And. Sen, CoMmmnSGo Caiorcla bs Ginkyady Coons tod
| Ls ths, AHL shen aie Yexwk- Brak‘) 2oeece eet ana
Caan. Ceasers” non AQ AS WrAg. se Ao wi sre
LA maiant®) Ja eatna, AQ. eK Loni euce nas Mace § CON
S.9eucs Cn Senmbannce ce duebaad wakes ASI COOK.
See. DOMLAECID iste Du. Aol ede lage \seen
enna CY gu Sear ack 40 -booee of. SO IGA AS SOCK OV

Roe Cede im. dare. oe OAC. Co SCINEROM \

 

 

 

 

 

. inne Looe. conmarkory Sron\o. “book Coadgnall, “codkageny
aS SY tanyc_ceoaang Con ge A®Moroanod \osy Ane
Oovdac Gl Poo Bs Amo catacance + Noo Gee cuss

7 \se_anS Cagacded Lacesse As trrecdacrigdle_Workn Aine
CBS Cesk S80 Bcd CES RY ard anne Sodike, alorsdy,
lions. ne | dasharca conc dey qQyaar CQ.\1V..8 Garden. 25 wUQnXa.
SEE E Oailed Shales. YQ, Coro WO. L'0S —ce- US% (oa)usk
240 8902, a4 FCS.0, $ex Sune IT gQrayC" swan We
DaGgL4 Ae ae Stordate sine Cas, Sema mennt Arowsion 4:
CA erencrdy gpplestts\e. AQ VR OSC 452 COLA) Ag) wage
Ris ee ao ee Gack rus Ase Ags Condy iva Yoo
COMOCE SECON monde Amott anust erande udaace an. ne
opacapeaite SQ Af SAWare acd Seabkion Oressvons.

 
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 8 of 40

 

ALA. Faro Anno Saciesn QOn@VaAdAWAY Ss Qian AA Tepe \ J

OAK KAAS SOR Qucnmecd VACUO CA SACe Gon olde We QYS ICR

 

Sey AIAQVUCO.L ‘ogadawns Keno a CES: SEE Le\tina Sa
es < ees
Nackewns b 5 SOY US AS, AR C1902) SEE Als® LUsolle sn Qoduatan

 

 

 

VO Er 2d JOT (A roce, 419aS_). Copy AQ Hertoq ds Swertay);_
Brome We Mabstoo\l . BITE, S s99 Ad LAS", TOCE. O1. Ua

a S\y-BBy- AGO ) Ceackiag Mattog be, carbagps nS ceases.

 

Coasogd Lo 4S REO Sy TOOBIN YN on

 

 

 

—ASSR (OY SPCICRS.

 

 

 

Moris Atoone tino “e Wraceckrac, Crack Common fe cpcint” Ineo a
\3.can OalonorCned AIO CONe’s CQUuad. CUMS Aye Cela:

 

 

SA CeO. Cah CAIN AS mosmadbedk Vadac Ceonerv Ooss
AYR. COMAE ASG CAM Gar padeod caus, connec OL, elgense
_ AIAG MEAL Candace BTS3 Cad, Cegner SGA SS UW Toy SOG = HOR |

Ga'\l Adnorascy, Lone Coeds AG Condes Wo “neste Ao
aoe Q chives” at syno choluachaaty \ishery and choc acke ees,
An "necks \aiak On tine leno Woon ‘ Yoo deanadant) ail
LAGGE WO Gutace CI PANIAON corduck))- The Corana Urseve
CSCO, oO —Canceochont Cle a Me Cesre va Ss as
Cer §O 5X VII N d Squadron ¢ COSA DQINLEWYABAY, Aguedon Onenak
NAO Nas anand Senha SPOS WW Soasyc o& Celso’,

SQAMOGAY Joao MH) ASsaley Aq Aabaconrnd WAI OW.

     

 

 

 

Vie CeOnaia Caen tied Loos \askank Aca ncdennk eT OnMed LAnald ww
VANS ead Caches . Naile Wis donne IN Lndcoabaloay Cook,
Os be cones laincrang Lice Qe SGAY af ras SOK WOO ~Woo lenge
Genk AA ons

 

 
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 9 of 40

[ree \nasds AQ Cocmencnon\ asker ak MY _aadk quer Wes _
SQeoak Os DA WO OA. AAC. Corned LI Cernbenrco dh
yo “Aloo S.OSS gad 1S WerSedk od QQ. caAvonnam
Seance yi. Sos ands lois 0 ATTEGM CARY ASSEKONVaAd
Scere AQ Q CoOvaAcwM,, Snake sacacc arottei (Me Coneena

 

 

aS Complaleg, CUMAcanss. CUSSey, GIGS G4.
odionvataieene Acdech, Aer A980 concn’, LCRALG Caner Gaak a
6 AME QIN Sqos\W 5 SNAILS AO Radeon Sangsvre
BAM WILE NIN by ALENOO. NAc. CAR ra. tans, NEL.
cong teds ‘ons cadeoue ORE GHIA. Houck cork Wes
Lse4On denne ADS 24. SAHWAEdr 3.6 (GE BOYS aay Wo

 

 

 

 

 

MC. Cocrer Nas GC VUMmio COlease Glan Acs lise _

 

 

 

 

OA QRTAGAS.. AGES AC or _onck it\ se alsie ta addh onc,
emo MS. AVC Contes

_Ceccera So) ANS UKSCRO_crech

   

 

hog *cons, cadaken ack ox acne ta Flenado, atonta
Ae CAT Qe sre wa Ks oeo WR oo, AAG. Cocre VA cui

Loe oove to ws Leder care Goc lary Aoaqoae crore Qo
Cader: Soon Snore ocr Myre Poxrgein oceh ess Q@Ss .
Sote ere, . _
Als Ao “B55 3 as LerchowS rh CecaQanng Yror\ vader
Qvcogicad “ CAYRenA AK LSOB._m NCAP Seen sy Docedhy

Vora, OIC) LOQOEATAA @acson Conroe Vron \Qay noe G2, Vino
Corky V6 ee cons ecennedh conan Lay, OSs VO A3R S

erentian,. ch RAbegqraacd ode Carga gre PLAINS yA
(ou. AS coe Ge cedwag, COQ Caner rod 0 dolenn donk _!
Solara Col Lae ASIARse © AIAG es La dane Commune: a

 

 

 

 

 

 

 

 

 
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 10 of 40

 

_ ne. Sr DOK ah C Oodlwordakks 5 CarQyckks COrATAA LAC Drargusdh ,
KWinodte WAG OAGARIA rok Ox ner AS. ADL AW CBon®@ah CYA ce
— OQANS SQcUnQ ats Sontkeack. @vlecmana  WAS\ TS SPQ.
acdk nk 2A a CAASRATIA Conneds S-Qrveancied 6s.0\uados’? ne
_ Ceapres ack act YO RATL Cone Mra 6 SnAkUACe Sa! \achuske
ACARI, .ON Qceosk Ark Ue Lecs QUO XS\e. ot SENG Ke WWwa-288
ac Aveo Ascougns QO ‘ony on widisatl. NaIAdecne Grok
Sew Qed aque as,” Supp. Bak BAA ert CEO Cf 228)
Moce ssse x, Arne \woaked duscorGo CREACKATA Qn Ane
. _dalsndan Cer SVcses™ ag ca Addaonoh, Cc

 

 

 

 

 

 

 

 

 

 

 

 

GENY 2030) .

 

 

Co NCUSIO NS

 

 

Cor.

AS no cones. Agelasel. Ch \eacx sy, F.Orryrce LR SAN CONEdSSE

— SA AWwe nc AN BST. Lay Sache} coalse. ened. Convacsng Ie,
Coste ads Camnacencgy, Jemon of san Qc strangest a EW ns aah CR\ are

 

 

 

ins ‘Yn, o. SOLO Lon coneath BeONr ork Noone cantare,

 

 

_ Tar sng Forgqang Ce asars,.Me orcs S respawn Cog ve _!
Monat tno coud Qcar is an Orawn asax(clOres onchonter

Wer GWA Geonre CAO AAO 5A CEIACO Wk conrbtacco Ag tame —~Secuxh
Alle rAds0ou, s\n Cag Voss Arad AAC Conn: ox Cond ne meshan Gad\

SUscinkane ov — econ oh SORE A Creme Carmirlant ta nts
CRapAer AAS, Yo pon of Parca Kons Wan On SERcah Corrdaaang ode
Neon cobra , Near hach@ CecOihnng ox\e cons. rots Yrs Cone Cra 2

Kad agneen vs

 

 

 

 

 

 

Reweduty ScSoomed Has cd don, 2h Se_amore 20a
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 11 of 40

 

 

ese O Cy § Qomdec,
3
J

(OM. _Comverd Owe

 

 

 

 

 

QS Aoors c& Osu cocce A

 

 

 

 

Ler ne loss oh. Ang. Jeremvled ge. aac\ eel. ‘ bac AS a emi _

Joe Horeanten Cc am gloauck vuadec 7ng OCON SLOG of tme IWS We
anck ne 13 USC JW@ar.

 

 

C. Qe Qeoaio aX Seewnce
TW Conck Cores WAL 0 ARO Rcc\ Dor, Xt SPemiaere 3.2 ) chick
Cree en Lecce ont Catyeo y Copa, of Ane Moston Sec |
Coy OSS Mnotie Cease 0 Lope ‘0. S Mean Cos ABE Egxrago
Orepanch MAIR AS ACOA COCKS aod Mod Maan
raced wo Sac CrredOcy ot GAS BWV AG Sor Yocusasdind .
Conro\oor cao — Wonashor ' wa \oakk (agD) Gad Mead So no’,
Clery cf Conn Oi 0.0 a& Socinara Oasscat of Meu

pele

 

 

 

 

 

 
Case 1:19-of 60K RIP) ‘pokomenyAlns Filed 09/13/21 Page 12 of 40

TRULINCS 87302054 - CORREIA, DAVID - Unit: BUT-F-A

FROM: 87302054
TO: BUT/Warden FCI-1

SUBJECT: ***Request to Staff*** CORREIA, DAVID, Reg# 87302054, BUT-F-A
DATE: 08/03/2021 03:33:00 PM

To: Warden Ramos
Inmate Work Assignment: training center

1am hereby filing an official request for compassionate release to be transferred to early home confinement under the authority
granted to you under 18 U.S.C. 3582(a), as modified by the CARES Act of 2020. | meet all of the most recent Department of
Justice (DOJ) guidelines concerning release to early home confinement under the CARES Act. | would still meet all of the
standards under 18 U.S.C. 3553(a) if you modify my sentence as requested above.

The DOJ's most recent internal guidance, which supersedes the memorandum dated November 16, 2020, directs that: "during
the COVID-19 pandemic, an inmate who presents one of the risk factors on the CDC list of conditions that, according to the
data, definitively entail greater risk of severe illness, as confirmed by medical records, and who is not expected to recover from
that condition, presents an extraordinary and compelling reason allowing compassionate release under the stature and
guidance policy statement, eve if in ordinary times would not allow for compassionate release.

it is a medical fact that | suffer from Ulcerative Colitis, a chronic, and currently incurable, auto-immune disease which effects the
gasirointestinal tract. My:body will always be more susceptible to illness, as a result of this disease. | am currently prescribed an
expensive biologic medication (Humira) which is medically proven to further compromise my immune system (as listed in my
Butner medical records). | have recently experienced flare-ups of my condition, compelling Dr. Beyer to prescribe strong
steroids, Ina medical appointment last week, Dr. Beyer shared with me that she is still trying to schedule an appointment for me
with the gastroenterologist .at the FMC. Unfortunately, i have not had even one appointment with a specialist since arriving at
the camp on March 22nd-of this year. Being an MCL-3, this is very frustrating, not to mention dangerous. When not
incarcerated, | see my gastroenterologist once every three months for regular monitoring. It is apparent that | will receive much
better medical care at home then is possible here at Butner.

| qualify as being eligible for relief under the CARES Act, as | meet all additional criteria, exclusive of a listed CDC chronic
medical risk factor. My mest recent combined PATTERN Score is a four (4) (and that is prior to several of my educational credits
having registered), | am a first time non-violent offender with zero criminal history and no history of mental illness. | have an
approved release plan (probation has done a visit of my home and approved it for release) and a loving and supportive family
environment to be released into, etc..,. | have under 5 months left until my original home confinement date of 12/16/21, and
have already served more than 42% of my sentence. | would almost definitely have served over 50% by the time | would be
released, should you agree to this request.

| am currently very concemed about contracting one of the COVID variants with my compromised immune system, especially
since Pfizer has admitted the existing vaccine will not fully protect individuals against new variants. Ona personal note, my wife,
a highly respected hospitalist Physician Assistant of over 20 years, has had 4 FULLY VACCINATED patients die from over the
last two weeks from the new Delta variant, with several more on ventilators. This is made even more distressing as new cases
of COVID have appeared here on the Butner complex as recently as this past week. Therefore, | believe | have sufficient
reason to be concerned for my safety and well being. My sentence from my judge was just, for the crime ! pled guilty to,

however, | was not given a death sentence. Having a wife and two children under 11 years old makes this a very scary situation
to be in.

i meet the DOJ's most recent guidance for an extraordinary and compelling reason to be released to early home confinement
under the CARES Act, and | meet the DOJ's and BOP's other criteria to be eligible under the CARES Act. Finally, a reduction of
my sentence at this juncture, considering my unique set of facts and circumstances, still satisfies the standards of 18 U.S.C.
3553(a). Thus, | respectfully ask you to grant me compassionate release and transfer to early home confinement for the
remainder of my sentence.

Sincerely,
David Correia
Case 1:19-cr-00725-JPO RRP BiiSE aid Oot Page 13 of 40

Health Services. - einen
Clinical Encounter —

 

 

inmate Name: CORREIA, DAVID Reg #: 87302-054
Date of Birth: Coe 0.0 Sex: M Race: WHITE Facility: BUT
Encounter Date, 0M2 07/27/2021 08:39 é Provider: Beyer, Sara M.D. Unit: FO2
Physician - Sick Call Note encounter eniotied at Health Services.

SUBJECTIVE:

 
   
   

No A pfei meee with G.t Speecal ist
COMPLAINT 14 Provider: Beyer, Sara M.D. Since T have been treaveove ited
Chief Complaint: GENERAL nn 3-20 ID Sel€ Sovrender date and

Subjective: 1M presents with concerns about: \teday 18 4-3-4

*Ulcerative Cholitis - IM is on Humira every 15 days and questions if he can go up on the

dose or change to a different medication.cHe has not been seen by Gifias referral pending >

checked on statu snad requested he be seén next GI comes to the camp. IM claims doubie—

bunked and is concerned as gets up several times through the night with diarrhea from his

ulcerative cholitis. Discussed | will update his MDS.

*Immunocompromiseds - IM is concerned since he is on immunosuppressants that he might

get a Coved variant and is trying to get home confinement but states he was denied by the ©

Warden as IM claims he was denied because he had not served enough of him time. His -

medication for his UC Suppresses his i immune system. :

 

 

 

 

 

 

 

 

 

Pain: No
OBJECTIVE:
Temperature: : ; a
Date Time - Fahrenheit Celsius Location Provider -
07/27/2021 09:00BUX 97.5 . 36.4 oe .' -- | Beyer, Sara M.D.
Pulse: Pet Co | oe
Date Time Rate Per Minute . Location  ~ .Rhythm | Provider
07/27/2021 09:00BUX 9 BO >) Beyer, Sara M.D.
Respirations: . eS : re
Date Time . .. Rate Per Minute Provider
07/27/2021 09:00BUX - . 416 Beyer, Sara M.D.
Blood Pressure: or | oo
Date Time Value Location Position Cuff Size Provider
07/27/2021 09:00 BUX 109/78 Beyer, Sara M.D.
Sa02:
Date Time Value(%) Air Provider
07/27/2021 09:00 BUX 100 Beyer, Sara M.D.
Weight:
Date Time Lbs Kg Waist Circum. Provider
07/27/2021 09:00 BUX 226.0 102.5 Beyer, Sara M.D.

ROS Comments

As per HPL.
Exam Comments
Normal Gait. A&O . Lungs: CTA, Cardiac: RRR&T, Abdomen: NT

ASSESSMENT:

Generated 07/27/2021 09:29 by Beyer, Sara M.D. Bureau of Prisons - BUT Page f of 2
Inmate Name: CORREIA, DAVID Reg #: 87302-054
Date of Birth: 03/03/1975 Sex: M Race; WHITE Facility: BUT
Encounter Date: 07/27/2021 08:39 Provider: Beyer, Sara M.D. Unit: FO2

 

Ulcerative colitis, K5190 - Current - /M doesn't feel his current medication is doing as well as some of the other IMs are doing on ot
medications{ will refer to Gi. °)

PLAN:

Disposition:
Follow-up at Sick Cali as Needed
Follow-up at Chronic Care Clinic as Needed

Patient Education Topics: .

Date Initiated Format —— Handout/Topic Provider Outcome
07/27/2021 Counseling Plan of Care Beyer, Sara Verbalizes

Understanding

Copay Required: Yes _ —_ ~Cosign Required: No
Telephone/Verbal Order: No ,
Completed by Beyer, Sara M.D. on 07/27/2021 09:29 .

Generated 07/27/2021 09:29 by Beyer, Sara M.D. Bureau of Prisons - BUT Page 2 of 2
Case 1:19-cr-00725-JPO Beer or Prsblf 09/13/21

.Health Services .
Clinical Encounter

Page 15 of 40

 

inmate Name: CORREIA, DAVID

Reg # 87302-054

 

Date of Birth: 03/03/1975 Sex: M Race: WHITE Facility: BUT
Encounter Date: 07/19/202117:09 Provider: Stevenson, A. RN Unit: FO2
Nursing - Sick Call Note encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Stevenson, A. RN
Chief Complaint: Abdominal Pain me
Subjective: "| would like to see a gastroenterologist, | am still having sporadic flare ups and the Humira is
not fully working. | would like to get the Entyvio infusions.” -
Pain: Yes cs .
Pain Assessment ne cS
Date: 07/19/2021 17:12
Location: : Abdomen - Diffuse
Quality of Pain: ’ Colicky .
Pain Scale: a) ke
Intervention: - none = |

Trauma Date/Y ear:

Injury:

Mechanism: a
Onset: $30 Minutes
Duration: 4-5 Years .

Exacerbating Factors: — Ulcerative colitis
Relieving Factors: ‘Humira at times |
Reason Not Done: Be
Comments:

 

OBJECTIVE:
ASSESSMENT:

Pain - Abdominal

 

(Correia would like to see a gastroenterologistjto complain of nagging abdominal pain which is not controlled by his

 

weekly Humira injection. Would like to start Entyvio infusions.

PLAN:

Schedule:
Activity Date Scheduled Scheduled Provider
Sick Call/Triage 07/23/2021 00:00 Physician 05
Disposition:

To be Evaluated by Provider

Patient Education Topics:

 

Date Initiated Format Handout/Topic
07/49/2021 Counseling Access to Care

Generated 07/19/2021 47:17 by Stevenson, A. RN Bureau of Prisons - BUT

Provider
Stevenson, A.

Page 1 of 2

Outcome

Verbalizes
Understanding
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 16 of 40
Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: CORREIA, DAVID Reg #: 87302-054

Date of Birth: = 03/03/1975 Sex: M Race: WHITE Facility: BUT
Note Date: 06/10/2021 12:54 Provider: Beyer, Sara M.D. Unit: FO2

 

Cosign Note - Orders encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Beyer, Sara M.D.

New Medication Orders:
Rx# Medication Order Date
predniSONE Tablet 06/10/2021 12:54
Prescriber Order: = Orally(1) 40 mg - daily x 4 day(s)- “* (2) 30 mg- daily x 4 day(s) -- ***
ee (3) 20 mg - daily x 4 day(s) -- *** (4) 10 mg- daily x 4 day(s) --
“Indication: Ulcerative colitis
Loperamide Capsule/Tablet . © 06/10/2021 12:54
Prescriber Order: .. 2 mg Orally -four times a day PRN x 180 day(s} -- use pr flare

Indication: Ulcerative colitis

Copay Required:No . -. — . - Gosign Required: No
Telephone/Verbal Order: No.
Completed by Beyer, Sara M.D. on 06/10/2021 13:05

Generated 06/10/2021 13:05 by Beyer, Sara M.D. Bureau of Prisons - BUT Page 1 of 4
Case 1:19-cr-00725-JPO Binealr SePrisalig 09/13/21 Page 17 of 40

Health Services,
Clinical Encounter

 

Inmate Name: CORREIA, DAVID Reg #: 87302-054
Date of Birth: 93/03/1975 Sex: M Race: WHITE Facility: BUT
Encounter Date: 06/08/2021 11:28 Provider: Beyer,SaraM.D. ~~ Unit’ = F02

 

Physician - Sick Call Note encounter performed at Health Services.

 

 

 

 

 

 

SUBJECTIVE:
COMPLAINT 1 Provider: Beyer, Sara M.D.
Chief Complaint) GENERAL ca
Subjective: | IM came to sick call over the weekend and there were no providers at the camp until today.
IM is having an ulcerative colitis. !M is relatively new here and has not had a chance to see.
Gl yet. IM is having a flare right now. He is able to work but | is concerned that he may have
an an accident walking to the training center.
Pain: No
OBJECTIVE:
Temperature: _ _ =
Date Time Fahrenheit | Celsius Location _ > Provider -
66/08/2021 11:38 BUX 6 OPQ, 36.6 oo. Beyer, Sara M.D.
Pulse: o oe a a a - .
Date Time Rate Per Minute Location . Rhythm’ Provider
06/08/2021 11:38BUX DR Beyer, Sara M.D,
Blood Pressure: Ca a Coa
Date Time Value Location .. Position Cuff Size Provider
06/08/2021 11:38 BUX 103/71 pee Beyer, Sara M.D.
Date Time Value(%) Air =. Provider.
06/08/2021 11:38BUX —.~|s 97 | _ Beyer, Sara M.D..
Weight oo Bs
Date Time Lbs -Kg Waist Circum. Provider
06/08/2021 11:38 BUX 237.8 107.9 “ Beyer, Sara M.D.

ROS Comments
+ Gl issues, 7ish stools per day with increased urgency, occasional blood in them. Denies any abdominal pain. States
he has never had pain with his UC flares but he feels he is having a flare now.
Exam Comments
A&O, normal gait.
Lungs: CTA

CV; RR&R
Abd: slightly distended, increased bowel sounds, no significantly tender areas (IM states UC has pretty much always

presented as diarrhea and not as abdominal pain).
MS: Normal Gait.

ASSESSMENT:

Ulcerative colitis, K5190 - Current - Current flare with diarrhea, will give steroid taper and he sure he has a Gi consult. >

Generated 06/08/2021 12:02 by Beyer, Sara M.D. Bureau of Prisons - BUT Page 1 of 2
     
   
    

   

       

 

Inmate Name: CORREIA, DAVID Reg #: 87302-054

Date of Birth: . 03/03/1975 Sex: M Race: WHITE Facility: BUT

Encounter Date: 96/08/2021 11:28 Provider: Beyer, Sara M.D. Unit: FO2

PLAN:

New Medication Orders:

Rx# Medication Order Date
predniSONE Tablet 06/08/2021 11:28

Prescriber Order:  Orally(1) 40 mg-_ daily x 3 day(s) -- *** (2) 30mg- daily x 3day(s)-~ *** —
(3) 20mg - daily x 3 day(s) -- *** (4} 10 mg- daily x 3 day(s} --
indication: Ulcerative colitis

New Consultation Requests:

Consulfation/Procedure | Target Date Scheduled Target Date Priority Translator Language
Gastroenterology 06/30/2021 06/30/2021 Routine No
Subtype: .

Inhouse Clinic
Reason for Request:

IM new to BOP and has been diagnosed with Ulcerative Colitis and has recurrent diarrhea flares but denies
bad abdominal pain.
Provisional Diagnosis:

Ulcerative Colitis (IM brought records with this diagnosis on it when he surrendered)

Disposition:
Follow-up at Sick Call as Needed

Patient Education Topics:

Date Initiated Format - Handout/Topic Provider Outcome

 

06/08/2021 Counseling Plan of Care Beyer, Sara Verbalizes
SO Understanding

Copay Required: Yes Cosign Required: No
Telephone/Verbal Order: No
Completed by Beyer, Sara M.D. on 06/08/2021 12:02

Generated 06/08/2021 12:02 by Beyer, Sara M.D. Bureau of Prisons - BUT Page 2 of 2
Case 1:19-cr-00725-JPO Br eAtP oRPrisols 09/13/21

Health Services. .
Clinical Encounter

Page 19 of 40

 

Inmate Name: CORREIA, DAVID

Reg #: 87302-054

 

Date of Birth: 03/03/1975 Sex: M Race: WHITE Facility: BUT
Encounter Date: 06/07/2021 09:55 - Provider: Ogbu, Joyce RN _ Unit: FO2
Nursing - Sick Gall Note encounter performed at Health Services.
SUBJECTIVE: . .
COMPLAINT 1 Provider: Ogbu, Joyce RN
Chief Complaint: OtherProblem ==
Subjective: Inmate "| am having a flare up_of my ulcerative colitis.even_on.Humira. | am requesting either

a visit, or a prescriptions for prednisone. in my medical letters from my personal physician |
have had Imodium or something similar medication. This issue may prohibit me from working.

if it may get worse”
Pain: Not Applicable . -

 

COMPLAINT 2 Provider: Ogbu, Joyce RN |
Chief Complaint: Skin-Problem. 93
Subjective: Ulcerative colitis flare-up".
Pain: Not Applicable

 

OBJECTIVE:

ASSESSMENT:
Affect-Other

flare-up

PLAN:

Disposition: ,
To be Evaluated by Provider.

Patient Education Topics: Se
Date Initiated Format «= =—=—Ssé=<CSs*«S*SS Ss Harn tcc

 

06/07/2021 Counseling Access to Care
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Ogbu, Joyce RN on 06/07/2021 10:09
Requested to be cosigned by Beyer, Sara M.D..

Cosign documentation will be displayed on the following page.

Generated 06/07/2021 40:09 by Ogbu, Joyce RN Bureau of Prisons - BUT

‘Provider

Ogbu, Joyce

Outcome
Verbalizes
Understanding

Page 1 of 14
Case 1:19-cr-00725-JPO Binet SEP risole 09/13/21 Page 20 of 40
Health Services .

Clinical Encounter

 

Inmate Name: CORREIA, DAVID Reg#: 87302-054
Date of Birth: 03/03/1975 Sex: M Race: WHITE Facility: BUT
Encounter Date: 04/30/2021 15:00 Provider: Rogers, A. PT, DPT, GCS Unit: FO2

 

Physical Therapy - Evaluation encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 1 Provider: Rogers, A. PT, DPT, GCS
Chief Complaint: Swelling
Subjective: | Pt seen for physical therapy evaluation per referral from Dr. Beyer with the following request,

"IM states he used to wear ted hose and is having some edema and is wanting io be fitted for
them again."

Pt reports that he recently came to prison a few weeks ago. Pt notes that as a teenager he
had issues with Bil LE varicose veins and swelling with the L being worse than the R. Per pt,
he has had 2 ablation procedures completed by a vascular surgeon in the community. Pt
reports that he wore compression stockings to manage his swelling but did not bring the
stockings with him from home. Pt reports no pain at this visit. . a

PMH: Hyperlipidemia, Anxiety Disorder, Ulcerative colitis, dermatitis (erythema/itching at
genital area). - , es oO

Pt goal: Pt would like a couple pairs of stockings to manage his swelling with activity.
Pain: No 7 a

 

OBJECTIVE:

Exam:
Skin
Vascular
Yes: Varicose Veins
Musculoskeletal
Ankie/Foot/Toes
Yes: Swelling

Ankle/Foot/Toes ROM and Tests
Yes: Ambulating

Comments

Mild to Moderate Bil LE swelling in calf area L slightly more than R.
Large varicose veins covering Bil lower legs.
Girth measurements (cm): Calf= L 44.0, R 43.5 and Ankle= L 26.5, R 25.5

Treatment: Issued 2 pairs of JOBST below knee compression stockings X-Large, 20-30 mmHg
ASSESSMENT:
Other

Pt with h/o of significantly large varicose veins at Bil lower legs Left > Right. Prior to coming to prison recently, pt
tolerated and managed his condition with compression stockings. Pt will benefit from compression stocking wear to
manage swelling and potential venous insufficiency complications.

Generated 05/05/2021 16:44 by Rogers, A. PT, DPT, GCS Bureau of Prisons - BUH Page 1 of 2
Case.1-19-cr-00725.JPO. Document213 Filed 00/13/21 Page241of40

 

 

Inmate Name: CORREIA, DAVID Reg#:  87302-054
Date of Birth: 03/03/1975 Sex: M Race: WHITE Facility: BUT
Encounter Date: 04/14/2021 07:30 Provider. Young, Norman DMD — Unit: FO2
Cardiac Condition Requiring Prophylaxis: No
Prosthetic joint(s): No
Radiation history of head or neck: No
Excessive bleeding: . No
Bisphosphonates: No
Comments:
Medications as of. Dental. Health History Encounter date: 04/14/2021 07:30
Medications:

Adalimumab 40MG/O. 8ML Prefill Syringe Exp: 07/25/2021 SiG: Inject 160mg (3.2ml}) subcutaneously on day 1---
inject 80mg (1.6ml) subcutaneously -- On day 15---Inject 40 mg (0. 8ml) subcutaneously every other week - Starting
Day 29 ***pill line***

Allopurinol 300 MG Tab Exp: 03/22/2022 SIG: Take one tablet (300 MG) by mouth each day

Atorvastatin 20 MG TAB Exp: 10/09/2021 SIG: Take one tablet (20 MG) by mouth daily with same meal each day. —
Clotrimazole Cream 1% 28.35GM. Exp:.04/26/2021 SIG: Apply a small amount topically to the affected area(s) to
penile candida rash twice daily until it resolves

Mesalamine 1.2 GM Delayed Release Tab Exp: 09/18/2021 SiG: Take four tablets (4.8 GM) by mouth each day.
Mesalamine Rectal Suppository 1000 MG Exp: 05/06/2021 SIG: Unwrap and insert rectally each evening

OTCs: Listing of all known OTCs this inmate is currently taking.
Disposition: .
Discharged to Housing, Unit-No Restrictions

Other:
No COVID-19 symptomatology was noted, and proper COVID-19 PPE was worn, during this encounter.

instructed inmate how to obtain medical, dental, and mental health care.

Copay Required: No . _. Cosign Required: No
Telephone/Verbal Order: No
Completed by Young, Norman DMD on 04/15/2021 11:31

Generated 04/15/2021 14:31 by Young, Norman DMD Bureau of Prisons - BUT Page 3 of 3
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 22 of 40
Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: CORREIA, DAVID Reg #: 87302-054
Date of Birth: 03/03/1975 Sex: M Race: WHITE Facility: BUT
Note Date: 04/12/2021 11:57 Provider: Beyer, Sara M.D. Unit: FO2

 

Cosign Note - Lab Report Cosign encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Beyer, Sara M.D.
Lipids not controlled and IM is borderline diabetic.

ASSESSMENTS:

Hyperlipidemia, unspecified, E785 - Current

New Medication Orders:

Rx#

Medication Be Order Date
Atorvastatin Tablet . BS 04/12/2021 11:57 ~
Prescriber Order: © 20 mg Orally - daily x 180 day(s) -- take with same meal each day

Indication: - Other ambulatory health services establishments as place of injury/occurrence

New Laboratory Requests:

Details oo Frequency Due Date Priority

Lab Tests - Short List- General- Lipid Profile . Gne Time 05/26/2021 00:00 Routine

Lab Tests - Short List-General- Comprehensive

Metabolic Profile (CMP) ~~

Lab Tests - Short List-General- Hemoglobin AiC One Time 05/05/2021 00:00 Routine
Lab Tests - Short List-General- “Comprehensive

Metabolic Profile (CMP) oo :

Copay Required: No , Cosign Required: No
Telephone/Verbal Order: No |
Completed by Beyer, Sara M.D. on 04/12/2021 12:03

Generated 04/12/2021 12:03 by Beyer, Sara M.D. Bureau of Prisons - BUT Page 1 of 1
Case 1:19-cr-00725-JPO ERMA SP isaled 09/13/21 Page 23 of 40
Health Services
Clinical Encounter

 

Inmate Name: CORREIA, DAVID Reg #: 87302-054
Date of Birth: 03/03/1975 Sex: M Race: WHITE Facility. BUT
Encounter Date: 03/24/2021 14:33 Provider: Beyer, Sara M.D. Unit: Fog

 

Preventive Health Visit - Male encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 1 Provider: Beyer, Sara M.D.

Chief Complaint: Preventive Health Visit
Subjective: IM is here for preventive health care.

Pain: No

 

ROS:

Preventive Health
Hypertension screening
Yes: Blood pressure reviewed, < age 50 screen q 3 years
No: Borderline BP screen yeariy | a |
Colon Cancer eo

Yes: Chronic ulcerative colitis or Crohn's disease, Inflammatory bowel disease, Family history of colon
cancer or adenomas, Fecal Occult Blood x 3 recommended per PHG, Colonoscopy recommended per PH
guidelines , a
No: History of adenomas or colon cancer

Lipid Disorders oo

Yes: Family history of elevated lipids, Father/grandfather heart attack or stroke <50, Mother/grandmother
heart attack or stroke <60 oe

No: Diabetes, Existing cardiovascular disease, History of hypertension and smoking
Diabetes

Yes: BM! Calculated (Value: BMI 31.8), Hyperlipidemia, Cverweight (BMI of 27kg/m or greater), FBS or
HgbA1C recommended per PHG

No: First degree relative with diabetes, B/P greater than 135/80 (treated or untreated)
Aspirin for CVD Risk .

Yes: CVD Risk documented in comments

No: Diabetes and >40, Diabetes & other risk factors: CVD, HTN, Diabetes & smoking, dyslipidemia
Abdominal Aortic Aneurysm

No: >65 yrs and history of smoking
Hearing

No: Occupational risk
Substance Abuse

Yes: Tobacco abuse

No: Alcohol abuse history, Injection/non-injection drug use history, Substance abuse referral PHG
Lifestyle ,

Yes: BMI > or equal 30 (BMI?: 31.8)

inf. Disease Screening

Yes: HCV testing offered, Bloodborne path & immunization history reviewed, HIV screening offered,
HBsAG indicated, RPR indicated (all female and male as indicated), TB screening reviewed/compieted

Vision Screening

Yes: Visual Acuity (Snellen) testing completed
Generated 03/24/2021 15:16 by Beyer, Sara M.D. Bureau of Prisons - BUT Page 1 of 3
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 24 of 40

Bureau of Prisons
Health Services

Clinical Encounter - Administrative Note

 

inmate Name: CORREIA, DAVID
Date of Birth: 03/03/1975 Sex: M Race: WHITE
Note Date: 03/22/2021 13:46 Provider: Sichei, Lawrence MD

Reg #: 87302-054

Facility: BUT
Unit: R01

 

Admin Note - Medication Reconciliation encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Sichel, Lawrence MD
New intake designated for the Camp.

Medication Reconciliation.

The patient's known medication list including OTC items was compiled and compared to new and changed BOP

orders.
New Medication Orders:
Rx# Medication
Allopurinot Tablet
Prescriber Order: 300 mg Orally - daily x 365 day(s)
indication: Gout, unspecified
Mesalamine Delayed Release Tab 1.2 GM
Prescriber Order:  4.8gm Orally - daily x 180 day(s)
Indication: Ulcerative colitis
Mesalamine Suppository
Prescriber Order: 1000 mg Rectally each evening x 45 dayfs}
Indication: Ulcerative colitis

Reconciled Medications:

Order Date
03/22/2021 13:46

03/22/2021 13:46

03/22/2021 13:46

Source Action Type Rx# Medication Order Detail
Retail Continue Rx Order Allopurinol Tablet 300 mg daily oraliy
Pharmacy
Retail Discontinue RX Order clonazePAM Tabiet 0.5 mg three times a day as
Pharmacy needed

Discontinue Reason: Formulary Restriction
Retail Discontinue Rx Order Colchicine Capsule/Tablet 0.6 mg daily as needed for gout
Pharmacy flairs

Discontinue Reason: Formulary Restriction
Retail Continue Rx Order Mesalamine Delayed Release Tab 4 tabs daily orally
Pharmacy 1.2 GM
Retail Continue Rx Order Mesalamine Suppository 1000 mg one suppository every
Pharmacy evening for 6 weeks

OTG No known OTCs

Copay Required:No Cosign Required: No

Telephone/Verbal Order: No

Completed by Sichel, Lawrence MD on 03/22/2021 13:56
Requested to be reviewed by Njai, Pamela NP.
Review documentation will be displayed on the following page.

Generated 03/22/2021 13:56 by Sichel, Lawrence MD Bureau of Prisons - BUT

Page 1 of 1
DOS ey.
Wao + 4-9 UU Poo IT YY

Inmate Name: CORREIA, DAVID
Date of Birth: 03/03/1975
Encounter Date: 03/22/2021 12:03

im sheen eid,
PVOCUTTICTIU OL

DO LA

J
1 CU Vai +3724

Op

POE ap “87 302-054
Race: WHITE

Facility: BUT

Sex: M
Provider: Motley, John Paramedic

 

Mental Health:

Level of Consciousness: Alert and Oriented

Psychomotor Activity: Normal
General Appearance: Normal
Behavior: Cooperative
Mood: Appropriate to Content
Thought Process: Goal Directed
Thought Content: Normal
Hx of Mental Health Treatment: None
Hx of Head Injury: None
Current Mental Health Treatment: No
Current Menta] Health Complaint: No
Hx of Loss of Consciousness: No
Hx of Hearing Voices: No
Past History of Suicide Attempt: No
Current Suicide Ideation: No
Suicide Prevention initiated:No
Comments:
Substance Use History:
Last Used

Alcohol 3-7 days

Comments:

Current Painful Condition: Denied

Other Health Issues:

Current Medical Conditions: Gout
Anxiety

Frequency
> 1X per week

Amount
2 drinks / day

Type
Wine

Route

Varicose Veins on his left leg
Ulcerative colitis

Other Current Treatments:

Measlamine DR 1.2 Gm take four tablets by mouth one time daily takes at night.

Mesalamine Suppositories for rectal use 1000 mg every evening for 6 weeks takes at

night time

Prednisone 10mg as needed for flair ups

Allopurinol 300mg tablet take one tablet by mouth one time daily takes in evening
Clonazepam 0.5 mg tablet take one tablet by mouth three times a day as needed.
Colcrys 0.6 mg tab take one tablet by mouth once daily as needed for gout flair up.

Inmate also has Compression stockings that were sent back home. Inmate needs an
order for Compression Stockings. Not sure what size he needs.

Pregnant: N/A

Generated 03/22/2021 12:46 by Motley, John Paramedic

Bureau of Prisons - BUT Page 3 of 5
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 26 of 40

Bureau of Prisons
Health Services
Medication Summary

 

Historical
Complex: BUX--BUTNER FCC Begin Date: 03/22/2021 End Date: 07/27/2021
Inmate: CORREIA, DAVID Reg #: 87302-054 Quarter. FO02-022U

 

Medications listed reflect prescribed medications from the begin date to end date on this report.
Allergies: Denied

Active Prescriptions
Allopurino!l 300 MG Tab
Take one tablet (300 MG) by mouth each day
Rx#: 1682252-BUX Doctor: Sichel, Lawrence MD
Start: 03/22/21 _ Exp: 03/22/22 Pharmacy Dispensings: 150 TAB in 127 days

Atorvastatin 20 MG TAB

Take one tablet (20 MG) by mouth daily with same meal each day

Rx#: 1686603-BUX Doctor: Beyer, Sara M.D.

Start: 04/42/21 : Exp: 10/09/21 Dic: 05/27/21 Pharmacy Dispensings: 30 tab in 106 days

Atorvastatin 40 MG TAB

Take one tablet (40 MG) by mouth daily for control of cholesterol

Rx#: 1696598-BUX | Doctor: Beyer, Sara M.D.

Start: 05/27/21 _ Exp: 11/23/24 Pharmacy Dispensings: 30 tab in 61 days

Clotrimazole Cream 1% 28.35GM

Apply a small amount topically to the affected area(s) to penile candida rash twice daily until it resolves

Rx#: 1685492-BUX . -Doctor: Beyer, Sara M.D.

Start: 04/05/21 Exp: 04/26/21 Pharmacy Dispensings: 28.35 GM in 21 days.

Loperamide Capsule 2 MG

Take one capsule (2 MG) by mouth four times daily AS NEEDED for IBS flare (maximum 8 capsules/day)

Rx#: 1699742-BUX Doctor: Beyer, Sara M.D.

Start: 06/10/21 Exp: 12/07/21 Pharmacy Dispensings: 80 CAP in 47 days

Mesalamine 1.2 GM Delayed Release Tab

Take four tablets (4.8 GM) by mouth each day

Rx#: 1682253-BUX Doctor: Sichel, Lawrence MD

Start: 03/22/21 Exp: 09/18/21 Pharmacy Dispensings: 600 Tab in 127 days

Mesalamine Rectal Suppository 1000 MG

Unwrap and insert rectally each evening

Rx#: 1682254-BUX Doctor: Sichel, Lawrence MD

Start: 03/22/21 Exp: 05/06/21 Pharmacy Dispensings: 30 SUPP in 45 days

Generated 07/27/2021 10:21 by French, Lisa HIT Bureau of Prisons - BUT Page 1 of 2
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 27 of 40

 

Complex: BUX--BUTNER FCC © Begin Date: 03/22/2021 End Date: 07/27/2024
inmate: CORREIA, DAVID Reg #: 87302-0564 Quarter: F02-022U

 

Active Prescriptions
Nystatin Cream 100,000 Unit/GM { 30 GM]
Apply topically to the affected area(s) twice daily until rash resolves
Rx#: 1690740-BUX Doctor: Beyer, Sara M.D.
Start: 04/30/24 Exp: 05/10/21 Pharmacy Dispensings: 30 GM in 10 days

predniSONE 20 MG Tab

Take two tablets (40 MG) by mouth each day with food for 3 days then---Take one and one-half (1 and 1/2) tablets (30
MG) by mouth each day for 3. days then--Take one tablet (20 MG) by mouth each day for 3 days then---Take one-half
tablet (10 MG) by mouth each day for 3 days

Rx#: 1699148-BUX © Doctor: Beyer, Sara M.D.

Start: 06/08/21 co “Exp: 06/20/21 Pharmacy Dispensings: 15 TAB in 12 days

predniSONE 20 MG Tab

Take two tablets (40 MG) with food each day for 4 days then--Take one and one-half (1 and 1/2) tablets (30 MG) with food
each day for 4 days then---Take one tablet (20 MG) by mouth daily for 4 days then---Take one-half tablet (10 MG) each
day for 4 days we

Rx#: 1699748-BUX .. Doctor: Beyer, Sara M.D. |
Start: 06/10/21 .° Exp: 06/26/24 Pharmacy Dispensings: 20 TAB in 16 days

Adalimumab 40MG/0.8ML Prefill Syringe

Inject 160mg (3.2ml) subcutaneously on day 1---Inject 80mg (1.6ml) subcutaneously -- On day 15---Inject 40 mg (0.8mi}
subcutaneously every other week - Starting Day 29 ***pill line***

Rx#: 1682966-BUX Doctor: Beyer, Sara M.D.
Start: 03/25/21 Exp: 07/25/21 Pharmacy Dispensings: 0 EA in 122 days

Generated 07/27/2021 10:24 by French, Lisa HIT Bureau of Prisons - BUT Page 2 of 2
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 28 of 40
Bureau of Prisons

Health Services
Dental Health History Screen

 

 

Inmate Name: CORREIA, DAVID Reg #: 87302-054
Date of Birth: 03/03/1975 Sex: M Race: WHITE Facility. BUT
Encounter Date: 04/14/2021 07:30 Provider: Young, Norman DMD — Unit: FO2
ASSESSMENTS:

Health Problems as of Dental Health History Encounter date: 04/14/2021 07:30
Health Problems
Health Problem —.. Status
Hyperlipidemia, unspecified Current
‘Will start on lipid medication IM with elevated BS, not sure if fasting with recheck with lipid profile screening for new
statin order, :

 

Anxiety disorder oO Current

Ulcerative colifis = Current

Dermatitis, unspecified Current
Erythema and itching on penis, most likely yeast given erythema and itching. -

Gout, unspecified ee Current

Other ambulatory health services establishments as place of injury/occurrence = Current

Coronavirus COVID-19 test negative . Current
PCR (-) 04.06.2021

Quarantine - asymptomatic person in quarantine Resolved

New intake, PCR collected 03.22.2021

Medical History as of Denta! Health History Encounter date: 04/14/2021 07:30
Medical History: =

Allergies: .- co Denied
Seizures: ‘ - a . .. ‘Denied
Diabetes: | Denied
Cardiovascular: - So Denied
CVA: . ey , Denied
Hypertension: Se Denied
Respiratory: mo Denied
Sickle Celi Anemia: Denied
Carcinoma/Lymphoma: Denied
HIV History:

When Tested:

Test Result:

When Diagnosed AIDS:

Last CD4:

Comments:
Hepatitis: Denied

Generated 04/15/2024 11:31 by Young, Norman DMD Bureau of Prisons - BUT Page 1 of 3
Bureau of Prisons
Health Services

Health Problems

 

Reg #: 87302-054 Inmate Name: CORREIA, DAVID

 

Axis Code Type Code Diag. Date Status Status Date
Current

 

 

SHyperlipidemia, unspecified .
@ 04/12/2021 12:01 EST Beyer, Sara M.D. ICD-10 E785 04/12/2021 Current

Will start on lipid medication [IM with elevated BS, not sure if fasting with recheck with
lipid profile screening for new statin order.

nanxiety disorder .
0 03/22/2021 13:45 EST Sichel, Lawrence MD a oo : cs .  . IGD-10 F419 03/22/2021 Current

Pag

Sy loerative colitis re DP he To
0 07/27/2021 08:45 EST Beyer, Sara M. D. BO , RO. “. {CD-10 K5190 03/22/2021 Current
IM doesn't feel his current medication is doing as well as some of the other IMs are a

doing on other medications, r L
06/08/2021 11:58 EST Beyer, SaraM.D. | _ IOD-10 K5190 03/22/2024 Current

Current flare with diarrhea, will give steroid taper and e sure he has a GI consult

06/08/2021 11:53 EST Beyer, Sara M.D. ICD-10 K5180 03/22/2021 Current
Current flare with diarrhea

03/22/2021 13:45 EST Sichel, Lawrence MD ICD-10 K5190 93/22/2021 Current

dermatitis, unspecified

04/05/2021 14:13 EST Beyer, Sara M.D. ICD-10 L309 04/05/2021 Current
Erythema and itching on penis, most likely yeast given erythema and itching.

Sout, unspecified

K 03/22/2021 13:45 EST Sichel, Lawrence MD ICD-10 M109 03/22/2021 Current

  

 

cument 213 File

JPO

SRash and other nonspecific skin eruption
04/30/2021 15:03 EST Beyer, Sara M.D. ICD-10 R21 04/30/2021 Current
Will treat with ant-fiungal

ther ambulatory health services establishments as place of injury/occurrence

:19-cr.

8 03/24/2021 14:54 EST Beyer, Sara M.D. ICD-10 ¥92538 03/24/2021 Current
Coronavirus COVID-19 test negative
04/09/2021 11:59 EST Avent, Stephanie RN, QM ICD-10 703818- + 04/09/2021 Current

PCR (-) 04.06.2021

Resolved

Generated 07/27/2021 10:21 by French, Lisa HIT Bureau of Prisons - BUT . Page 1 of 2
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 30 of 40
Bureau of Prisons

Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: CORREIA, DAVID Reg #: 87302-054
Date of Birth: = 03/03/1975 Sex: M Race: WHITE Facility: § BUT
Note Date: 03/22/2021 14:08 Provider: Beyer, Sara M.D. Unit: Fog

 

Admin Note - Orders encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Beyer, Sara M.D.
IM has been on Humira for Ulcerative Cholitis. H&P done today,

Copay Required: No - Cosign Required: No

Telephone/Verbal Order: No
Completed by Beyer, Sara M.D. on 03/22/2021 15:49

Generated 03/22/2021 15:49 by Beyer, Sara M.D. Bureau of Prisons - BUT Page 4 of 1
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 31 of 40

09-17-21;02:59PM; Better me Health Athena ;561 689 7500

 

hey dh

<BetterMe

HEALTHCARE
Geena”

x Rensed

March 16, 2021
Clinical Director
SCP Butner
Butner, NC

RE: David Correia (DOB 03/03/1975)

To Whom It May Concern:

Mr. Correia is a patient in my office who is under my care for several chronic health
conditions. He is currently being treated with Allopurinol 300mg (1 tab daily) for
maintenance of gout, Colchicine 0.6mg (1 tab daily as needed for gout flair-ups) and
Klonopin 0,5mg (1 tab three times/day) for anxiety. He is also required to use
compression stockings daily for his chronic varicose veins on his left leg; these are to
prevent swelling and skin wleers. If you have any further questions, please contact my
office.

Sincerely,

ent

Tithothy Willingham, M.D.
FL License# ME81440

4611 Okeechobee Blvd. Suite 110, West Palm Beach, FL 33417

Phone (561) 408-9444 Fax (561) 689-7500 Abd.

$2,

wy

\ oI

3
87 30q ~ O84 Aveda Lawrence Sichel, MD
FPC BUTNER olaalay Staff Medical Officer
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 32 of 40

 
  

Naveen Reddy, MD

Le Board Certified Gastroenterologist Website: PalmBeachGl.com
C4) Palm Beach GI Phone: 561-619-7620

eo 210 Jupiter Lakes Bivd Fax: 561-619-7864

ae Building 3000, Suite 106

re . Jupiter, FL. 33458

To the Clinical Director at SCP Butner-—

fam the gastroenterologist who has been managing David Correia for his ulcerative
colitis. Mr Correia has been on Lialda (four tabs of 1.2 g by mouth daily) with intermittent
prednisone for his ulcerative colitis. Based on his clinical symptoms and my recent colonoscopy
i believe he needs the following treatment regimen: | have put him on Canasa suppositories 1 g
per rectum for 6 weeks with a plan to get him started on Humira injections (160 mg
subcutaneously on day 1 followed by 80 mg subcutaneously on day 15 followed by 40 mg
subcutaneously every 2 weeks). ! believe this would be the best therapy for him and would
lessen the likelihood of ulcerative colitis flares,

Please let me know if you have any questions or would like to speak to me for further
clarification. Seo

Sincerely,

Von

Naveen Reddy, MD
561-619-7620

 
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 33 of 40

 

 

 

Individualized Needs Plan - Program Review (Inmate Copy) SEQUENCE: 02235346
Dept. of Justice / Faderal Bureau of Prisons Team Date: 08-31-2021
Plan is for inmate: CORREIA, DAVID 87302-054
Facility: BUT BUTNER MED | FCI Proj, Rel. Date: 01-20-2022
Name: CORREIA, DAVID Proj. Rel. Mthd: GCT REL
Register No.. 87302-054 DNA Status: BUT03933 / 03-22-2021
Age: 46

Date of Birth: 03-03-1975

 
 

[Detaining Agency Remarks

NO DETAINER

  
    

(Fact Assignment Description Start

 

   

 

 

BUT TRAINING BUILDING 1
Assignment Description Start

BUT ESL HAS ENGLISH PROFICIENT 03-26-2021

BUT GED HAS COMPLETED GED OR HS DIPLOMA 03-26-2021

  

 

SubFacl Action Description Start Stop
BUT SERVE SAFE FOOD HANDLER 08-05-2021 CURRENT
BUTSCP ¢ CIVIL WAR - UNIT BASED 06-10-2021 06-28-2021

BUT SCP ¢ INTERFAITH LIFE SKILLS RPP 6 04-12-2021 O7-01-2024

  

 

    

[Hearing Date

 

Prohibited Acts

* NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS ™

 

 

 

     

Assignment Description Start
CARE 1-MH CARE4-MENTAL HEALTH 03-29-2024
CARES UNSTABLE, COMPLEX CHRONIC CARE 03-22-2021

  

 

Assignment Description Start

LOWER BUNK LOWER BUNK REQUIRED 08-02-2021
NO F/S NO FOOD SERVICE WORK 08-02-2021
NO PAPER NO PAPER MEDICAL RECORD 03-22-2021
REG DUTY W REGULAR DUTY W/MED RESTRICTION 08-02-2021

 
   

 

 

Assignment Description Start |
ED NONE DRUG EDUCATION NONE 04-14-2021

NR WAIT NRES DRUG TMT WAITING 06-17-2021

   
 

Most Recent Payment Plan
FRP Assignment: PART FINANC RESP-PARTICIPATES Start: 05-18-2021

Inmate Decision: AGREED $25.00 Frequency: QUARTERLY

Payments past 6 months: $200.00 Obiigation Balance: $2,322,500.00

    

 

 

 

 

Type Amount Balance Payable Status |
ASSMT $200.00 $0.00 IMMEDIATE COMPLETEDZ
[Adjustments: Date Added Faci Adjust Type Reason Amount |
05-18-2021 BUT PAYMENT OUTSIDE $200.00
2 REST FV $2,322,500.00 $2,322,500.00 IMMEDIATE AGREED

* NO ADJUSTMENTS MADE IN LAST 6 MONTHS *™*

 

Sentry Data as of 08-29-2021 Individualized Needs Plan - Program Review (Inmate Copy} Page 1 of 3
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 34 of 40

FSA Needs Reassessment
Register Number:87302-054, Last Name:CORRETA

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
ee

 

Need Area: Education, Assignment: N-EDUC N
Category - Assignment - Start - Stop
EDT. GED HAS 03/26/2021 05:22

Need Area: Family/Parenting, Assignment: N-FM/PAR N

Source: PPG6, Tag: familyCommunityTies, Value: 4

Need Area: Medical, Assignment: N-MEDICL Y
Category - Assignment - Start - Stop
CAR CARE3 03/22/2021 15:48

Need Area: Mental Health, Assignment: N-M HLTH N
Category - Assignment - Start ~ Stop
CAR CARE -MH 03/29/2021 11:09

Need Area: Work, Assignment: N-WORK Y

 

Assessment Pate: 05/28/2021 (2) Assesament# dal2d50b-3£7a-4a38-9eb7-bd098bc88251
87302-054
CORREIA David

Register Number:
Inmate Name:

. Currant

Click on gray dropdown box to select, then click on .
dropdown arrow

<
Walsh w No

Violent Offense [PA No

0-1 Points
2-3 Points
4-6 Points
7-9 Points
10-142 Points
>
None
> 10 Years Minor
5-10 Years Minor
<54
of Violence None
> 10 Years Minor
> 15 Years Serious
5-10 Years Minor
10 - 15 Years Serious
<5 Years Minor
5 - 10 Years Serious
<
. Education Score Not En
Enrolled in GED
GED

. Criminal Points

Status No BAP
NRDAP
RDAP
No Need
All incident a
1
2
>?
months) 0
1
2
>2

Serious Incident

Time Since Last Incident
7-12 months
3-6 months

<3
Time Since Last Serious Incident
7-12 months
3-6 months

<3

13. FRP Refuse NO

14.

Total Score (Sum of Columns}

General/Violent Risk Levels

or no incidents

or no incidents

Date: 8/30/2021

OP PlWiN te lotsa [mito

-6

-1
General: 26

General: Minimum

SPLOT ve Oem Oo

Violent:

Viotent:

Minimum

 
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21

BUTFY 531.01 * INMATE HISTORY *
PAGE 001 OF QO1 * WRK DETAIL *
REG NO..: 87302-054 NAME....: CORRETA, DAVID

CATEGORY: WRE FUNCTION: PRT FORMAT:
FCL ASSIGNMENT DESCRIPTION START DATE/TIME
BUT EDM BLDG TRAINING BUILDING 08-02-2021 2359
BUT IDLE CON CONVALESENCE IDLE 08-02-2021 0642
BUT EDM BLDG TRAINING BUILDING 04-26-2021 1628
BUT AO COMP C CAMP A & O COMPLETE 04-15-2021 1520
BUT AO PEND C CAMP A & O 03-22-2021 1149

GO000

TRANSACTION SUCCESSFULLY COMPLETED

Page 36 of 40

08-30-2021
14:52:27

STOP DATE/TIME
CURRENT

08-02-2021 2359
08-02-2021 0642
04-26-2021 1628
04-15-2021 1520
Case 1:19-cr-00725-JPO Document 743.,filed 09/13/21 Page.37,0f 40,

BUTJUB INMATE EDUCATIO
PAGE 001 OF OO1 * TRANSCRIPT * 14:36:53
REGISTER NO: 87302-0054 NAME..: CORREIA FUNC: PRT
FORMAT.....: TRANSCRIPT RSP OF: BUT-BUTNER MED I FCI

eee EDUCATION INFORMATION ------+-+++-----------------

FACL ASSIGNMENT DESCRIPTION START DATE/TIME STOP DATE/TIME
BUT ESL HAS ENGLISH PROFICIENT 03-26-2021 0519 CURRENT
BUT GED HAS COMPLETED GED OR HS DIPLOMA 03-26-2021 0522 CURRENT

an nnn ene eee EDUCATION COURSES -----------------+++---------

SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
BUT SCP M SERVE SAFE FOOD HANDLER COURSE 08-06-2021 CURRENT
BUT SCP M CIVIL WAR - UNIT BASED 06-10-2021 06-28-2021 8

P C P
BUT SCP M INTERFAITH LIFE SKILLS RPP 6 04-12-2021 07-01-2021 P Cc P

GO0G0 TRANSACTION SUCCESSFULLY COMPLETED
Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21 Page 38 of 40

BUTBF 531.01 * INMATE HISTORY * 08-31-2021
PAGE 001 OF 001 * PT OTHER * 08:56:39
REG NO..: 87302-054 NAME....: CORRETA, DAVID
CATEGORY: PTO FUNCTION: PRT FORMAT:
FCL ASSIGNMENT DESCRIPTION START DATE/TIME STOP DATE/TIME

BUT ARTH FND C ARTHRITIS FOUNDATION WALK COMP 06-23-2021 1800 06-23-2021 19306
BUT ARTH FND P ARTHRITIS FOUNDATION WALK PART 06-08-2021 1900 06-23-2021 1800
BUT ARTH FND W ARTHRITIS FOUNDATION WALK WAIT 06-01-2021 1900 06-08-2021 19006
BUT BRN HLTH C BRAIN HEALTH AS YOU AGE COMP 05-27-2021 1500 06-01-2021 19006
BUT BRN HLTH P BRAIN HEALTH AS YOU AGE PART 05-07-2021 1300 05-27-2021 1500
BUT BRN HLTH W BRAIN HEALTH AS YOU AGE WAIT 04-29-2021 1434 05-07-2021 1306

And part of Educational trauserip F

GO000 TRANSACTION SUCCESSFULLY COMPLETED
BUTBF

REG NO..:
CATEGORY: WSP

FCL
BUT
BUT
BUT
BUT
BUT
BUT
BUT
BUT
BUT
BUT

Good

  

PAR
PAR
PAR
PAR
PAR
PAR
PAR
PAR

531.01 *
PAGE 001 OF 001 *

ASSI
RAR

     

INMATE HISTORY
WASPB

87302-054 NAME....:
FUNCTION:

CORRETA, DAVID
PRT

GNMENT DESCRIPTION
x iN. REN q
INS LDE! OUT DAD: COMPLETE =
INSIDE OUT DAD PARTICIPATING

 

 

IODP

TODW INSIDE OUT DAD WAITING

ONEW PHASE ONE WAIT

ONEC PHASE ONE COMPLETE

ONEP PHASH ONE PART

ONEW PHASE ONE WAIT

IODP INSIDE OUT DAD PARTICIPATING
IODW INSTDE OUT DAD WAITING

 
 
 

FORMAT :

07-01-2021
O7-Q1-2021
06-15-2021
06-14-2021
06-14-2021
06-14-2021
06-08-2021
06-08-2021
06-08-2021
06-08-2021

Case 1:19-cr-00725-JPO Document 213 Filed 09/13/21

. START DATE/TIME

1033
1028
oso
a8o0
11062
L059
1054
1053
1042
1041

Page 39 of 40
08-30-2021

15:45:42

STOP DATE/TIME

07-01-2021
07-01-2021
07-01-2021
06-15-2021
06-14-2021
06-14-2021
06-14-2021
06-08-2021
06-08-2021
06-08-2021

1033
1028
1028
0800
1104
1059
1059
1054
1047
1042

62 ard Cart of Educational tvanserip t

TRANSACTION SUCCESSFULLY COMPLETED
 

 

 

 

 

 

 

 

 

 

GO-25er | liWPoeed ODL
40 000}

BPWANIS TRIFOS
SRARLE GRAIN
rd

13 fQuos ‘wn #aAaq

 

 

'
?
2
io
3
?
F

|

BG ETE TEE EH)

 

 

 
